28 So.3d 176 (2010)
Felix Perez BOLADARES, Appellant,
v.
OLEMSHOE CORP. and The Hartford Insurance Company, Appellees.
No. 1D09-5486.
District Court of Appeal of Florida, First District.
February 12, 2010.
Richard E. Zaldivar of Richard E. Zaldivar, P.A., Miami, for Appellant.
Kimberly J. Fernandes of Kelley, Kronenberg, Gilmartin, Fichtel, Eskalyo & Dunbrack, Miami Lakes, for Appellees.
PER CURIAM.
Upon review of Appellant's response to this court's January 19, 2010, order to show cause, we DISMISS this appeal for lack of jurisdiction. See Mintz v. Broward Corr. Inst., 800 So.2d 343 (Fla. 1st DCA 2001) (holding order merely granting employer/carrier's motion to dismiss not an appealable final order); Truc v. Kimmins Corp., 889 So.2d 964, 964 (Fla. 1st DCA 2004) (dismissing appeal of order granting employer/carrier's motion to dismiss pursuant to Mintz); see also, Dedge v. Crosby, 914 So.2d 1055, 1056 (Fla. 1st DCA 2005) (order granting motion to dismiss with prejudice no more final than order granting motion to dismiss without prejudice). All pending motions are dismissed as moot.
LEWIS, THOMAS, and WETHERELL, JJ., concur.